DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Final Rejection dated 3/29/2021 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 21, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbone et al (US 7468495).
Carbone discloses for claim 1: 1. (Previously presented) An air-frying cooker (abstract)comprising: a chamber; a heater 40-43,76 disposed in the chamber, and configured to heat air in the chamber(abstract); and a fan (70,fig 4-6)disposed in the chamber, and controlled to rotate at a first speed(1900-2200rpm-baking, c 5 l 35-c 6 l 60) for circulating the heated air in the chamber to cook food in the chamber in a cooking mode and to rotate at a second speed(2300-2600rpm-roasting-higher speed for reduced cooking time, c 5 l 35-c 6 l 60) for generating a circulating air flow within the chamber to entrain a cleaning fluid (air or water from food)introduced into the chamber in the circulating air flow to clean the chamber in a cleaning mode(conventional,abstract,fig 7-15A,C,c 2 l 1-30,50-60,c 5 l 35-c 6 l 60).The “configured to” phrase recites functional language and not structure. The fluid is not structure.


2. (Previously Presented) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is no less than 2500 rpm, to entrain the cleaning fluid in the circulating air flow to clean the chamber(Carbone 2600 rpm). 
3. (Previously Presented) The air-frying cooker according to claim 1, wherein second speed of the fan during the cleaning mode is different than the first speed of the fan during the cooking mode (see rejection of claim 1).  
7. (Previously Presented) The air-frying cooker according to claim 1, further comprising a controller and a user interface, the controller 20 being configured to rotate the fan at a second speed of no less than 2500rpm in response to a signal initiated by a user via the user interface(see the rejection of claim 1 and controller, interface fig 1). 
 8. (Previously Presented) The air-frying cooker according to claim 1, further comprising a seal for sealing the chamber in said cleaning mode (Carbone c 2 l 30-50 seal).  
9. (Previously Presented) The air-frying cooker according to claim 1, further comprising a sealing element disposed around a drive shaft that extends through a wall of the chamber between the fan and a motor(conventional,Carbone c 2 l 30-50 sealed off, mechanical expedient).  
10. (Previously Presented) The air-frying cooker according to claim 1, wherein the cleaning fluid (air, water in food,not structure)is introduced into the bottom of the chamber and the air flow is controlled to flow along a surface of the cleaning fluid to entrain the cleaning fluid in the air flow (fig 1,8-11). See the rejection of claim 1.

23. (New) The air-frying cooker according to claim I, wherein the second speed of the fan during the cleaning mode is greater than the first speed of the fan during the cooking mode(fig 12, c 7 l 55- c 8 l 5, see the rejection of claim 1).  

Claim(s) 20,22,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al (US 7468495).

20. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is between 2700rpm and 3500rpm to entrain the cleaning fluid in the circulating air flow to clean the chamber (conventional, implicit, inherent,c 5 l 15- c 6 l 55,teachings of high speed and 2600 rpm render the recitation optimization for cleaning relative to result effective variables taught in the references).  
 
22. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is the same as the first speed of the fan during the cooking mode(fig 14- paused,c 8 l 20-40, c 5 l 15- c 6 l 55,c 1 l 25-45, c 2 l 50-60, see the rejection of claim 1, speed is a result effective variable taught in the references and relative to cooking mod and food being cooked).  
24. (New) The air-frying cooker according to claim 1, wherein the second speed of the fan during the cleaning mode is less than the first speed of the fan during the cooking mode(Fig 
The advantage is reduced cooking time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carbone if necessary as applied to claim 1 for variation in fan speed for heat transfer rates to achieve improved quality and reduced cooking times.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghavan teaches an air frying cooker in the abstract and fig 2,4 having a controller and cleaning cycle using water, steam and other material.
Freedman discloses for claim 1: 1. (Previously Presented) An air-frying cooker (fig 1, intended use, para 35 roasting)comprising: - a chamber (fig 1), a heater 40 disposed in the chamber to heat air in the chamber(para 35), a fan 26 disposed in the chamber and controlled to rotate at a first speed for circulating the heated air in the chamber to cook food in the chamber in a cooking mode(para 35 roasting), and to rotate at a second speed(para 36, controller 30) (para 37,35,47-1000-1500 rpm,36,48-6000-7000 rpm,53 intermediate speeds,different speeds for fan,108,abstract-low,high speeds,fig 3,4,6) for generating a circulating air flow within the chamber to entrain a cleaning fluid(gas or liquid) introduced into the chamber in the circulating air flow to clean the chamber(para 36,40 in a cleaning mode,para 40 cleaning,45).
See also Helm and Arntz.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely just on references applied in the prior rejection of record 
Freedman teaches fan speed that are the same or different depending upon mode of operation and can be varied as desired. Fan speed is a result effective variable and optimization is not a basis for non -obviousness here. See (para 37,35-heated,47-1000-1500 rpm,36,48-6000-7000 rpm,53 intermediate speeds, different speeds for fan,108,abstract-low,high speeds, fig 3,4,6). It is conventional to use liquid in processing food as does Raghavan in processes like Freedman. Food comprises water which is released during cooking and processing.
The following is not a basis for the present rejection. 
Further the claims may be subject to a rejection under ¶ 103 during further prosecution: Claim(s) 1-3, 7-10, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm (US 7325481) in view of Arntz et al (US 6730881) and Carbone et al (US 7468495).
Helm discloses for claim 1: 1. (Previously Presented) An air-frying cooker (abstract,10,fig 1) comprising: - a chamber 11, a heater 12 disposed in the chamber (fig 1)to heat air in the chamber(abstract), a fan 20 disposed in the chamber and controlled to rotate at a first speed (cooking low speed for cooking implicit and high speed for cleaning c 2 l 5-10, high speed c 3 l 40, 65, c 7 l 4 high speed for cleaning) for circulating the heated air in the chamber to cook food in the chamber in a cooking mode(cooking device, air fryer), and to rotate at a second speed (cooking low speed for cooking implicit and high speed for cleaning c 2 l 5-10, high speed c 3 l 40, 65, c 7 l 4 high speed for cleaning),for generating a circulating air flow within the chamber to entrain a cleaning fluid(steam,30-33, c 6 l 14) introduced into the chamber in the circulating air flow to clean the chamber(c 3 l 67,implicit,conventional). The claim differs in that first and 
Carbone teaches two speeds in c 5 l 35-55, fig 6 two speeds and 2300-2600 rpm for cooking and broiling. The advantage is cleaning using a fan. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple speeds of the fan of Helm with the expressed speeds of Arntz and Carbone for cleaning. The rpm is relative to temperature and physical dimensions and shape of the fan blade. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761          
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761